DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The amendment filed 6/2/22 has been entered.  Claims 33-37, 39-48, 50-53, 65 remain pending in the application.  Applicant’s amendments to the (Specification, Drawings, and Claims) have overcome each and every objection and 112(b) rejections previously set forth in the Non-Final Office Action mailed 3/4/22.
Claim Objections
Claim(s) 39, 41, 42, 46-48, 51, 52, 65 is/are objected to because of the following informalities: 
Claim 39 before “at least one sensor” delete “adjusting sub-assembly includes” and after “at least one sensor” add --is--
As best understood, the at least one sensor of the adjusting sub-assembly was already established in Claim 33 Lines 19-20
Claim 41 Line 3 “the fabrics” is recommended to read “the top pile fabric and the bottom pile fabric” for clearer antecedent basis
Claim 42 Lines 3-4 “the fabrics” is recommended to read “the top pile fabric and the bottom pile fabric” for clearer antecedent basis
Claim 46 Line 1 “it” should read “the method”
Claim 47 Line 2 before “preliminary step aa) add --the-- for proper antecedent basis with Claim 46
Claim 48 Line 2 before “preliminary step aa) add --the-- for proper antecedent basis with Claim 46
Claim 51 Line 2 before “fabrics” add --pile--
Claim 51 Line 4 before “fabrics” add --pile--
Claim 52 Line 3 “on the front side of the fabric” is recommended to read “on the front of each pile fabric” for clearer consistency with Claim 52 Line 3
Claim 65 Line 3 “the fabrics” is recommended to read “the top pile fabric and the bottom pile fabric” for clearer antecedent basis
Disagreement with any of the aforementioned may warrant at least a 112(b) indefiniteness rejection without constituting a new rejection
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 33-37, 39-49, 50-53, 65 is/are rejected under U.S.C. 112(b).
The term “segments of differently colored inks in the top pile fabric and the bottom pile fabric” in Claim 33 Lines 18-19 is unclear and therefore renders the claim indefinite.  It is unclear whether applicant means to narrow within the same claim, as Lines 18-19 could be interpreted there are differently colored inks in the top pile fabric and there are differently colored inks in the bottom pile fabric, which is narrower than Claim 33 Lines 15-16 “segments of differently colored inks on at least some of the pile warp yarns”, or if Lines 18-19 only means that the ink between the top pile fabric and the bottom pile fabric are different.  At least Fig. 4 supports the former interpretation, whereas Fig. 1 seems to support the latter interpretation (as the treatment is only from the top of the fabric).  
Similar rejection applies for Claim 44 Lines 25-26 in view of Claim 44 Lines 21-22.
Relatedly, the term “taking a picture of at least one pile fabric…and transferring the picture to the control unit which uses the picture to compute the position and/or length of the segments of differently colored inks along each corresponding pile warp yarn” in Claim 44 Lines 28-31 is unclear and therefore renders the claim indefinite.  Line 28 seems to only require that the picture be of taken of a single layer (top or bottom pile fabric).  However, it is unclear whether Lines 30-31 then recite that the picture of the single layer is used to compute the position/lengths of differently colored inks in both the differently colored inks of the top pile fabric and the differently colored inks of the bottom pile fabric.  It is also then unclear whether “each corresponding pile warp yarn” is referring to only a single layer (top or bottom) of pile fabric or is meant to be interpreted “each corresponding pile warp yarn of the top pile fabric and the bottom pile fabric).  Dependent claims, such as Claim 45, do not make it clear as Lines 2-3 of Claim 45 further indicate that “pile warp yarns” is referring to that of both the top pile fabric and the bottom pile fabric.
The terms “printed yarn pattern”, “pile printed pattern”, and “final pile pattern” in Claim 45 Lines 2, 3, and 5 are unclear and therefore renders the claim indefinite.  It is unclear how each of the terms relate to one another.  Claim 45 seems to indicate that the printed yarn pattern, pile printed pattern, and final pile pattern seem to be referring to the same.  (If so, consistency in terminology in recommended.)  However, then Claim 46 (which depends on Claim 45) does not make sense, how the printed yarn pattern is determined from the final pile pattern of each woven fabric.  
Relatedly, the term “woven fabric” in Claim 46 Lines 3-4 is unclear and therefore renders the claim indefinite. It is unclear if this term is referring to the overall final product of “weaving a top pile fabric and a bottom pile fabric” as established in Claim 33 Lines 1-2 or if it is referring to “each pile fabric” and therefore a pattern on the back, a pattern on the front, as established in Claim 45 Line 5.  Especially as aforementioned it is unclear whether it is claimed that there is printing on both sides, this claim is further unclear.
Additionally, especially in light of the overall amendments with the differently colored inks and the aforementioned indefiniteness of where the pattern(s) is/are located, the term “ a preliminary step…aa) …the printed yarn pattern….the final pile pattern” in Claim 46 Lines 1-3 is unclear and therefore renders the claim indefinite.  It is unclear if “preliminary step” means that aa) comes before or after a) or is after b) or is positioned otherwise, especially as the antecedent basis for the terms “printed yarn pattern” and “final pile pattern” was established in Claim 45 which is directed to step b), which makes it seem as if aa) should be after step b).
Additionally, especially in light of the overall amendments with the differently colored inks, the term “determining the printed yarn pattern from the final pile pattern” in Claim 46 is unclear, especially as the specification antecedent basis is verbatim without further details.  Is applicant claiming that a “next batch” of printed yarn pattern” is determined from a “previous batch’s” final pile pattern?  If Claim 45 (on which Claim 46 depends) is claiming that the terms “printed yarn pattern”, “pile printed pattern”, and “final pile pattern” or interchangeable terms, how can a pattern be determined from itself in Claim 46?
	Dependent claims are rejected at the least for depending on rejected claims.
Claim Interpretation
In general, the prior art is interpreted as meeting the requirements as recited in the claims.
As best understood, in order to apply art and provide rejections:
Claim 39 is interpreted as suggested
Claim 33 and 44 is interpreted as though there are differently colored inks within the top fabric, and there are differently colored inks within the bottom fabric
Claim 44 will be further interpreted as the ability to compute for both the top and bottom pile fabric
Claim 33 is currently interpreted as if each of the top pile fabric and bottom pile fabric have differently colored inks in light of Claim 34; however, examiner notes that Claim 33 does not require such a narrow interpretation, and can be rejected with teachings in Kadota without bringing in Miura
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 33-35, 39-43, 65 is/are rejected under 35 U.S.C. 103 as being unpatentable over Heald (USPN 0892517) in view of Wildeman et al (USPN 6328078), herein Wildeman, Kadota (US Publication 2006/0180041), Miura et al (USPN 6142619), herein Miura, Carpenter et al (USPN 5983952), herein Carpenter.
Regarding Claim 33, Heald teaches a weaving machine for simultaneously weaving a top pile fabric and a bottom pile fabric (it is noted that a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus satisfying the claimed structural limitations; however, see Fig. 1; page 1 Lines 8-11, 15-16 "invention relates to the product of figured pile fabrics by the operation sometimes termed 'double weaving' by which is meant the production of two backing webs…so as to produce two cut pile fabrics"), 
each pile fabric presenting one or several pile patterns (inasmuch as a pile fabric forms a pattern, the recitation is met) and including
tufts made from pile warp yarns (page 1 Lines 85-86 "pile warp thread 12"),
binding warp yarns (see Fig. 1; page 1 Lines 87-89 "four binding warp threads 15, 16, 17, and 18, two for each of the backing fabrics"),
and weft yarns (see Fig. 1; page 1 Lines 96-97 "four weft threads 26, 27, 28, and 29 for each backing web"),
the machine (see aforementioned) comprising: 
-a pile warp yarns feeding unit (see Fig. 1; page 1 Lines 89-91 "pile warp threads 12 being controlled by a heddle 19"),
-a binding warp yarns feeding unit (see Fig. 1; page 1 Lines 93-94 "binding warp threads 15, 16, 17 and 18 being controlled by heddles 22 and 23"),
-a shedding unit for creating a shed with the pile warp yarns and the binding warp yarns (see Fig. 1; page 1 Lines 102-108 "pile warp threads 12 are shedded alternately above the upper shuttle 4, between the two shuttles, and below the lower shuttle 5, while the …binder warp threads are shedded with reference to single shuttles"),
said pile warp yarns and binding warp yarns forming a warp sheet (see Fig. 1; wherein pile warp threads 12 and binding warp yarns 15, 16, 17, 18 are clearly forming warp sheet in Figs. 1 and 4),
-a weft insertion unit for inserting the weft yarns in the shed, in successive insertion cycles (see Fig. 1 for successive insertion cycles; Lines 96, 98-101 "weft threads 26, 27, 28 and 29 …being introduced by the upper shuttle 4…and the weft threads of the lower web being introduced by the lower shuttle 5"),
-a beating-up mechanism for beating the weft yarns into the shed (see Fig. 1; see page 2 Lines 5-33 "the pile warp threads 12 thus interwoven with the upper web, and then with the lower web").

Heald does not explicitly teach 
- a take up system for taking-up the two pile fabrics and
-a control unit for controlling operation of the weaving machine.

Wildeman teaches 
- a take up system for taking-up the two pile fabrics (see Fig. 3; Col. 6 Lines 49-51 "warp yarns 18 are formed into a shed by heddles 40; weft yarns are then woven into warp yarns 18 and consolidated by a reed 42") and
-a control unit for controlling operation of the weaving machine (see Fig. 4; Col. 7 Lines 30-33 "printer controller 28 and weaving controller 34 are configured to relay information regarding the progress and position of the printed pattern and the woven pattern as they are formed to a controller 52...controller 52 is then configured to compare the position of the printed pattern in relation to the position of the woven pattern in order to determine of the patterns are in alignment.  If the patterns are not in alignment, controller 52 can be configured to alter the position of the printed pattern in relation to the position of the woven pattern and/or alter the position of the woven pattern in relation to the printed pattern until the patterns are once again in alignment").
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Heald with the take up system of Wildeman as utilizing a take up system is known in the art and in order for consolidation (Col. 6 Lines 49-51) and to modify Heald with the control unit of Wildeman as a control unit as a known management system for ink printing a warp/weft fabric.

Heald also does not explicitly teach a treatment unit located along a path of the pile warp yarns
between the pile warp yarns feeding unit and the shedding unit
for printing different segments of differently colored inks on at least some of the pile warp yarns,
(resulting in) the different segments of differently colored inks in the top pile fabric and the bottom pile fabric.

Kadota teaches the weaving machine also comprises a treatment unit located along a path of the pile warp yarns (see Fig. 1; [0019] "ink nozzle 6 and ink nozzle moving means 7 for moving the ink nozzle 6 in a warp width direction are arranged downstream of the warp width reducing means 4"),
for printing different segments of (treatment) on at least some of the pile warp yarns ([0023] "dyeing …to constitute a desired pattern"; [0025] "to change the pattern…it is only necessary to input data of a new pattern to the controller 9 that controls the ink nozzle 6 and the ink nozzle moving means 7"; inasmuch as there is a pattern, there are segments; inasmuch as the pattern is printed, there is treatment per segment and therefore segments of treatment; wherein the segments are different in that the locations are different; see Fig. 2; [0028] "warp printer 1a for the needle pile yarns 3a and the warp printer 1b for the bobbin pile yarns 3b are independent from each other, mutually different patterns can be printed...when the both warp printers 1a and 1b are controlled so that the colors of the bobbin pile yarns and the needle pile yarns are always opposite, a pattern having a negative-positive relation on the top surface and back surface can be expressed"),
 (resulting in) different segments of (treatment) in the top pile fabric and the bottom pile fabric (see Fig. 2; [0028] “because the warp printer 1a for the needle pile yarns 3a and the warp printer 1b for the bobbin pile yarns 3b are independent from each other, mutually different patterns can be printed.  In this case, the mutually different patterns are independently expressed on the top surface and back surface of the…woven fabric…when the both warp printers 1a and 1b are controlled so that the colors of the bobbin pile yarns and the needle pile yarns are always opposite, a pattern having a negative-positive relation on the top surface and back surface can be expressed” which indicate that there are different segments of treatment in both the top and bottom pile).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Heald with the treatment unit of Kadota based on design choice in order to provide an aesthetic design.

As such, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention that modified Heald teaches wherein the treatment unit is between the pile warp yarns feeding unit and the shedding unit (see Kadota Fig. 1; [0018] "warp printer 1 is interposed between a warping bobbin 2 and a woven fabric main body portion”; inasmuch as Kadota teaches that the treatment unit is after a supply bobbin but before a weaving step, then the treatment unit is before the shedding unit but after the bobbin/feeding unit).

Modified Heald still does not explicitly teach printing different segments of differently colored inks on at least some of the pile warp yarns,
(resulting in) different segments of differently colored inks in (interpreted as “each of”) the top pile fabric and the bottom pile fabric.

However, Kadota of modified Heald at least suggests the desire to have different segments of differently colored inks on at least some of the pile warp yarns ([0003] "description of the related art"; [0004] "dyed in advance to a plurality of colors"; [0028] aforementioned).

Miura teaches printing different segments of differently colored inks on at least some of the pile warp yarns (see Figs. 4 and 5; Col. 10 Lines 5-6 “cloths may include all woven…fabrics”; abstract "ink jet printing onto the cloths"; Col. 6 Lines 38-40 “ink jet printing unit 105 which discharges four color inks of magenta (M), cyan (C), yellow (Y) and black (Bk)”; Col. 7 Lines 3-5, 7-9 “ink jet head 9 (hereinafter simply referred to as a head) comprises a plurality of columns of discharge ports”…for use in discharging the ink…with a mechanism for selectively discharging the ink through the columns of discharge ports”; Col. 8 Lines 8-9, 11-12 “main unit for performing the printing by using an ink jet head…main unit A further comprises…print unit A-2”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Heald’s treatment unit (provided by Kadota) to be able to dispense differently colored inks as taught by Miura in order to provide a plurality of aesthetic designs.  

As such, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention that Heald’s treatment unit (provided by Kadota) for both the top and bottom pile fabric modified by Miura such that Heald’s treatment unit (having portions that treat the top/bottom as taught by Kadota) provide differently colored inks (taught by Miura) would therefore result in different segments of differently colored inks in (each of) the top pile fabric and the bottom pile fabric as each of the top/bottom portion of the treatment unit provides differently colored inks.

Heald also does not explicitly teach an adjusting sub-assembly, different from the treatment unit, for simultaneously adjusting a position of the segments of differently colored inks in the top pile fabric and the bottom pile fabric,
wherein the adjusting sub-assembly includes at least one sensor for determining the position and/or the length of the segments of differently colored inks in the top pile fabric and the bottom pile fabric.

Carpenter teaches an adjusting sub-assembly (see Fig. 5; controller 32 with tension control device 36; see Fig 3; Col. 7 Line 67-Col. 8 Line 2 "controller 32 received information from sensor 22 indicating the position of printed pattern 14 on weaving machine 24"; Col. 8 Lines 16-21 "if the positions are not in alignment, controller 32 sends signals to jacquard controller 30 and/or weaving controller 34 in order to change the longitudinal size of jacquard pattern 12 an amount necessary for both patterns to once again be in alignment"; Col. 8 Lines 53-55 "tension control device 36 which is in communication with controller 32"; Col. 9 Lines 1-3 "tension control device 36 can be an S wrap roller preferably positioned to receive the warp yarns before entering weaving machine 24"; Col. 9 Lines 6-14 "controller 32 monitors the relative position of printed pattern 14 and jacquard pattern 12...when an adjustment is necessary in order to realign the patterns, controller 32 is configured to cause tension control device 36 to either increase or decrease the tension upon the warp yarns for elongating or contracting the longitudinal size of the printed pattern an amount necessary to realign the patterns"),
wherein the adjusting sub-assembly includes at least one sensor (22) for determining the position and/or the length of the segments of differently colored inks (see Figs. 3 and 5; Col. 6 Lines 45-51, 53-56 "registration marks 20 serve to signal the location or position of printed pattern 14 as the fabric product is being woven...sensor 22 can be incorporated into the system for monitoring each registration mark as warp yarns 18 are advanced into a weaving device generally 24 as shown in Fig. 3.  Sensor 22...is configured to generate a signal which can then be sent to a controller for determining the position of printed pattern 14 in order to align the printed pattern with a woven pattern being formed into the fabric"; Col. 6 Lines 58-61 “sensor 22 can be…a pattern recognition camera…without the use of registration marks 20”; wherein this is in the context of different colored inks -- Col. 2 Lines 14-15, 17 "woven pattern with a printed pattern...by using different colored yarns").
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Heald with the adjusting sub-assembly of Carpenter as both are in the same art of endeavor of adjusting a woven fabric in order to ensure it complies with an intended printing design.

As such, it further would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention that the adjusting sub-assembly is different from the treatment unit (modified Heald’s treatment unit is provided by Kadota and Miura while the adjusting sub-assembly is provided by Carpenter),
and that the adjusting sub-assembly simultaneously adjusts a position of the segments of differently colored inks in the top pile fabric and the bottom pile fabric (inasmuch as Carpenter moves at least one segment, wherein the segments are of a top and bottom pile fabric, wherein the top and bottom pile fabric are connected to one another, and (each of) the top and bottom pile fabric have differently colored inks, the sub-assembly of Carpenter simultaneously adjusts the segments of differently colored inks of both the top and bottom pile fabric of Heald).

As such, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Heald to have the at least one sensor determines the position and/or the length of the segments of differently colored inks in the top pile fabric and the bottom pile fabric (as aforementioned, the position of a segment of differently colored inks is determined by at least one sensor in Carpenter, wherein Kadota and Miura teach that the top pile fabric has differently colored inks, and the bottom pile fabric has differently colored inks.  Even if modified Heald does not explicitly teach that the at least one sensor can detect segments in both the top and bottom pile fabric, wherein said segments in both layers are of differently colored inks, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Heald to do so.  A mere duplication of parts is seen as obvious to one of ordinary skill in the art because such duplication into a sensor for the top pile fabric and a sensor for the bottom pile fabric would not have produced a new and unexpected result and therefore has no patentable significance.  In other words, a mere duplication of parts of an element involves only routine skill in the art.  In reHarza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960)). 
As such, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Heald to have a sensor (by Carpenter) for each of the top and bottom pile fabrics to determine the position of each layer’s differently colored inks (by Kadota and Miura) for greater efficiency and accuracy of the product.
Regarding Claim 34, modified Heald teaches all the claimed limitations as discussed above in Claim 33.
Modified Heald further teaches wherein the treatment unit is configured for varying the segments of differently colored inks along a direction parallel to a weft insertion axis (see Kadota Fig. 1; [0019] "ink nozzle 6 and ink nozzle moving means 7 for moving the ink nozzle 6 in a warp width direction are arranged downstream of the warp width reducing means 4", wherein warp width is direction parallel to a weft insertion axis, wherein segments of differently colored inks was previously taught by Miura and Kadota in modified Heald).
Regarding Claim 35, modified Heald teaches all the claimed limitations as discussed above in Claim 33.
Modified Heald further teaches wherein the treatment unit includes at least one printing head for applying a color treatment in the form of the segments of differently colored inks on the pile warp yarns (see rejection of Claim 33; wherein at least Kadota and Miura teaches at least one printing head and Miura teaches a color treatment in the form of the segments of differently colored inks on the pile warp yarns, wherein Kadota and Miura teaches the segments of differently colored inks on the front and back). 
Regarding Claim 39, modified Heald teaches all the claimed limitations as discussed above in Claim 33.
Carpenter further teaches wherein the adjusting sub-assembly includes at least one sensor for determining the position and/or the length of the segments of differently colored inks in the warp sheet, and/or for identifying a trend of an offset of the segments in the fabrics (see rejection of Claim 33 for sensor determining the position and/or length as recited).
Regarding Claim 40, modified Heald teaches all the claimed limitations as discussed above in Claim 33.
Modified Heald further teaches wherein the adjusting sub-assembly includes a set of rollers adapted to modify the tension and/or the feed rate of the warp sheet between the pile yarns feeding unit and the shedding unit or individual actuators adapted to modify the tension and/or the feed rate of individual pile warp yarn between the pile yarns feeding unit and the shedding unit (see aforementioned rejection of Claim 33 wherein Heald teaches the feeding unit and shedding unit, Carpenter teaches the rollers, more specifically see Fig. 3; Col. 9 Lines 1-3 "tension control device 36 can be an S wrap roller preferably positioned to receive the warp yarns before entering weaving machine 24"; wherein it is known in the art that that S wrap roller is a set of rollers, see extrinsic evidence PFFC NPL).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention that Heald’s sub-assembly as provided by Carpenter is between the feeding unit and the shedding unit, as those elements are the beginning and end of the process, and one of ordinary skill in the art would understand from Fig. 3 that the S wrap roller would be after the feeding of the warp in order for the S wrap roller to receive the warp; and is clearly before the shedding unit as it is before entering the weaving machine).
Regarding Claim 41, modified Heald teaches all the claimed limitations as discussed above in Claim 33.
Carpenter (in the context of Heald) further teaches wherein the adjusting sub-assembly is configured for adjusting the position of some segments of differently colored inks in the fabrics by shifting a printed pattern along a warp axis (see Fig. 3; Col. 5 Line 62 “warp yarns 18”: Col. 9 Lines 1-3 "tension control device 36 can be an S wrap roller preferably positioned to receive the warp yarns before entering weaving machine 24"; inasmuch as the S rollers receive warp yarns, the S rollers are moving the fabric in the warp direction).
Regarding Claim 42, modified Heald teaches all the claimed limitations as discussed above in Claim 39.
Modified Heald further teaches wherein the adjusting sub-assembly is configured for varying the position and/or the length of some segments of differently colored inks on at least one pile warp yarn of the fabrics (see rejection of Claim 40 for limitations of Carpenter also in the rejection of Claim 33, on which Claim 39 depends; it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention that the S rollers/sub-assembly taught by Carpenter will naturally adjust the position of the top and bottom fabric and therefore the position of differently colored inks, provided by Miura and Kadota, upon the pile warp yarn of Heald).

Carpenter does not teach doing so by changing the operation sequence of the treatment unit.

However, Wildeman teaches varying the position and/or the length of some segments of differently colored inks on at least one pile warp yarn of the fabrics by changing the operation sequence of the treatment unit (see Fig. 4; Col. 7 Lines 30-33 "printer controller 28 and weaving controller 34 are configured to relay information regarding the progress and position of the printed pattern and the woven pattern as they are formed to a controller 52...controller 52 is then configured to compare the position of the printed pattern in relation to the position of the woven pattern in order to determine of the patterns are in alignment.  If the patterns are not in alignment, controller 52 can be configured to alter the position of the printed pattern in relation to the position of the woven pattern and/or alter the position of the woven pattern in relation to the printed pattern until the patterns are once again in alignment"; inasmuch as it's known to connect a controller for adjusting operation sequence to a weaving machine, and Carpenter teaches rollers of a weaving machine for adjusting, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify operation sequence; wherein the differently colored inks are taught by Miura and Kadota).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to apply Heald’s adjusting sub-assembly as provided by Carpenter to perform such a function as taught by Wildeman, as Wildeman shows it is a known management for ink printing a warp/weft fabric to correct errors.
Regarding Claim 43, modified Heald teaches all the claimed limitations as discussed above in Claim 33.
Heald further teaches the machine comprises a cutting unit for cutting warp yarns into cut pile tufts to separate the top pile fabric and the bottom pile fabric (see Fig. 4; page 3 Lines 20-24 “interweaving said pile warp threads with separated backing webs in such a manner that the single units of color in the pile warp threads will cross from web to web; page 3 Lines 245-26 “severing the cross warp threads midway between the backing webs”; page 2 Lines 38-44 “when therefore the pile warp threads which cross from one web to the other are severed at a point intermediate of the two webs by the reciprocating or continuously running transverse knife 11, two complete cut pile fabrics will be produced”).
Regarding Claim 65, modified Heald teaches all the claimed limitations as discussed above in Claim 41.
Carpenter in the context of Heald further teaches wherein the adjusting sub-assembly is configured for adjusting the position of said some segments of differently colored inks in the fabrics by moving the pile warp yarns with respect to the treatment unit (see aforementioned rejection of Claim 41; the S wrap roller of Carpenter adjusts the position of fabric and therefore the position of differently colored inks as taught by Miura and Kadota and therefore with respect to the top and bottom fabrics relative to the treatment unit of Heald).

Claim(s) 36 is/are rejected under 35 U.S.C. 103 as being unpatentable over Heald (USPN 0892517) in view of Wildeman et al (USPN 6328078), herein Wildeman, Kadota (US Publication 2006/0180041), Miura et al (USPN 6142619), herein Miura, Carpenter et al (USPN 5983952), herein Carpenter, as applied to Claim(s) 33-35, 39-43, 65 above, further in view of Bradley et al (USPN 5042405), herein Bradley.
Regarding Claim 36, modified Heald teaches all the claimed limitations as discussed above in Claim 33.
Modified Heald does not explicitly teach a drawing-in unit for drawing the pile warp yarns from the pile warp yarn unit,
wherein the drawing-in unit provides a uniform tension and/or a uniform yarn feed rate of the pile warp yarns along a direction parallel to a weft insertion axis.
However, Wildeman at least suggests a drawing-in unit (see Fig. 3; "guide roller 44").

Nevertheless, Bradley teaches a drawing-in unit for drawing the pile warp yarns from the pile warp yarn unit (abstract "yarn compensating roller…around which each yarn is entrained, and biasing means acting on the roller to maintain a constant tension in the yarns"; see Figs. 1 and 4; Col. 5 Lines 18-22 "roller device 47 ensures substantially constant yarn tension for the yarns at every needle 17 (i.e. at the sheet of yarns) at all times by compensating for gauge movements and ensures that only the correct length of yarn is taken by the needles"; Col. 1 Lines 9-11 "invention is particularly suitable for use with yarn feed system of cut-pile"; inasmuch as the pile have a height in a warp direction, they are a warp pile),
wherein the drawing-in unit provides a uniform tension and/or a uniform yarn feed rate of the pile warp yarns along a direction parallel to a weft insertion axis (see aforementioned).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Heald with a drawing-in unit that controls uniform tension or uniform yarn feed rate as taught by Bradley based on design choice, such as providing consistent pile height as is known in the art (see extrinsic evidence Whitten et al USPN 7033661).

Claim(s) 37 is/are rejected under 35 U.S.C. 103 as being unpatentable over Heald (USPN 0892517) in view of Wildeman et al (USPN 6328078), herein Wildeman, Kadota (US Publication 2006/0180041), Miura et al (USPN 6142619), herein Miura, Carpenter et al (USPN 5983952), herein Carpenter, as applied to Claim(s) 33-35, 39-43, 65 above, further in view of Satterfield (USPN 5566629) and Yoshida (USPN 5226227).
Regarding Claim 37, modified Heald teaches all the claimed limitations as discussed above in Claim 33.
Heald does not explicitly teach a buffer mechanism located, along a path of the pile warp yarns, between the treatment unit and the shedding unit,
for providing a constant warp yarns speed at the level of the treatment unit,
while compensating the pile warp yarns speed fluctuations due to shedding and beating-up.

Satterfield teaches a buffer mechanism located, along a path of the pile warp yarns (Col. 1 Lines 6-8 “invention relates to tufting machines…for forming high pile and low pile tufts”; inasmuch as the piles have a height in a warp direction, they are warp piles; Col. 4 Lines 25-30 "in order to provide a pattern effect of at least high and low loops the pattern attachment 24 of the present invention is mounted intermediate the needles 22 and a yarn feed device such as conventional feed rollers 50, 52 about which the yarn 46 is trained so as to feed a constant rate or fixed amount of yarn toward each needle"),
for providing a constant warp yarns speed at the level of the treatment unit (see Figs. 2 and 4; Col. 6 Line 5, 8-15 "in a tufting machine…a looper…having a free end pointing in the direction of feed of said base material for seizing and shedding the loops in succession, yarn feed means for feeding yarn to said needle at a constant rate in an amount sufficient to accommodate the yarn requirements of said needle to form a loop at a disposition for seizing by said looper"; Col. 4 Lines 18-21 "yarn 46 fed to each needle is formed into a loop by the needle, the loop being sized and shed by a looper 48 in the direction of movement of the backing material 34"; Col. 4 Lines 25-30 "in order to provide a pattern effect of at least high and low loops the pattern attachment 24 of the present invention is mounted intermediate the needles 22 and a yarn feed device such as conventional feed rollers 50, 52 about which the yarn 46 is trained so as to feed a constant rate or fixed amount of yarn toward each needle"),
while compensating the pile warp yarns speed fluctuations due to shedding and beating-up (inasmuch as shedding occurs but the rate is still constant, the buffer mechanism compensates for fluctuations).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Heald with the buffer mechanism of Satterfield in order to provide accurate pile height (Col. 4 Lines 25-30).

As such, modified Heald teaches all of the aforementioned other than that the buffer mechanism is located between the treatment unit and the shedding unit.
However, see MPEP 2144 In re Burhans, 154 F.2d 690, 69 USPQ 330 (CCPA 1946), wherein selection of any order of performing process steps is prima facie obvious in the absence of new or unexpected results.

Nevertheless, Yoshida teaches that the buffer mechanism is located after the treatment unit and before the weaving machine (see Fig. 2; Col. 3 Lines 52-55 "tension control units are located between the drying zone 15 and the …weaving machine 24 so as to control the tension of the respective groups of the warp yarns").
Inasmuch as Yoshida teaches that the buffer mechanism is between the treatment unit and the weaving machine, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Heald’s buffer mechanism, as provided by Satterfield, to be in the location as taught by Yoshida in order to properly control the tension of the warp yarns during weaving (Col. 3 Lines 52-55).

Claim(s) 44-48, 50, 51, 53 is/are rejected under 35 U.S.C. 103 as being unpatentable over Heald (USPN 0892517) in view of Wildeman et al (USPN 6328078), herein Wildeman, Kadota (US Publication 2006/0180041), Miura et al (USPN 6142619), herein Miura, Carpenter et al (USPN 5983952), herein Carpenter, Schaede et al (USPN 10059093), herein Schaede, and Bolza-Schunemann et al (USPN 5317390), herein Bolza.
Regarding Claim 44, Heald teaches a method for simultaneously weaving a top pile fabric and a bottom pile fabric (if a prior art, in its normal and usual operation, would necessarily describe a device capable of performing the steps of the method or process, then the device claimed will be considered to be inherent by the prior art process or method. When the prior art process or method is the same as a process or method described in the specification for describing the claimed device, it can be assumed the process or method will inherently describe the claimed device capable of performing the different steps of the process or method. In re King, 801 F.2d 1324, 231 USPQ 136 (Fed. Cir. 1986). MPEP 2112.02); however, see Fig. 1; page 1 Lines 8-11, 15-16 "invention relates to the product of figured pile fabrics by the operation sometimes termed 'double weaving' by which is meant the production of two backing webs…this double web being afterwards severed at a point midway between the two backing webs, so as to produce two cut pile fabrics", wherein this severing between two webs indicates a simultaneous production of the top/bottom web),
each fabric presenting pile printed patterns (page 3 Lines 19-20 “printing the pile warp threads”) inasmuch as more than one printed pile exists, there are pile printed patterns); and including
-tufts, made from pile warp yarns (see rejection of Claim 33),
-binding warp yarns (see rejection of Claim 33) and
-weft yarns (see rejection of Claim 33),
this method taking place on a face-to-face weaving machine (as aforementioned, the webs are produced simultaneously and severed midway, indicating face-to-face; furthermore, the following structures are met which meet the recitation of a face-to-face weaving machine as claimed) which comprises:
-a pile warp yarn feeding unit (see rejection of Claim 33),
-a binding warp yarns feeding unit (see rejection of Claim 33)
-a shedding unit for creating a shed with the pile warp yarns and the binding warp yarns (see rejection of Claim 33),
-a weft insertion unit for inserting the weft yarns in the shed in successive insertion cycles (see rejection of Claim 33),
-a beating-up mechanism for beating-up the weft yarns into the shed (see rejection of Claim 33).

Heald does not explicitly teach
  -a take-up system for taking-up the two pile fabrics,
-a control unit for controlling the weaving machine.

Wildeman teaches 
-a take-up system for taking-up the two pile fabrics
-a control unit for controlling the weaving machine.
(see aforementioned rejection of Claim 33).

Heald also does not explicitly teach 
-a drawing-in unit for drawing the pile warp yarns from the pile warp yarn feeding unit.

Bradley teaches 
-a drawing-in unit for drawing the pile warp yarns from the pile warp yarn feeding unit.
(see aforementioned rejection of Claim 36).

Heald also does not explicitly teach wherein the method includes at least the following steps:
presenting the pile warp yarns to a treatment unit located, along a path of the pile warp yarns, between the pile warp yarns feeding unit and the shedding unit,
applying, with the treatment unit, different segments of treatment on at least some of the pile warp yarns,
weaving the treated pile warp yarns into the top pile fabric and the bottom pile fabric.
(resulting in) d) segments of differently colored inks in the top pile fabric and the bottom pile fabric.

Kadota teaches the method includes at least the following steps:
presenting the pile warp yarns to a treatment unit located, along a path of the pile warp yarns, between the pile warp yarns feeding unit and the shedding unit (see aforementioned rejection of Claim 33)
applying, with the treatment unit, different segments of (treatment) on at least some of the pile warp yarns (see aforementioned rejection of Claim 33)
weaving the treated pile warp yarns into the fabric (see Fig. 1; [0023] “dyeing is made in the manner described…to constitute a desired pattern when the warps 3 are woven into a woven fabric)
resulting in d) the segments of (treatment) in the top pile fabric and the bottom pile fabric (see aforementioned rejection of Claim 33).
(see aforementioned rejection of Claim 33 for motivation as well).

As such, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention that modified Heald teaches c) weaving the treated pile warp yarns into the two pile fabrics (inasmuch as Heald already taught weaving pile warp yarns into two pile fabrics and Kadota teaches that the pile warp yarns are treated, the recitation is met).

Modified Heald still does not explicitly teach applying different segments of differently colored inks on at least some of the pile warp yarns,
(resulting in) different segments of differently colored inks in (interpreted as “each of”) the top pile fabric and the bottom pile fabric.

However, Kadota of modified Heald at least suggests the desire to have different segments of differently colored inks on at least some of the pile warp yarns ([0003] "description of the related art"; [0004] "dyed in advance to a plurality of colors"; [0028] aforementioned).

Miura teaches applying different segments of differently colored inks on at least some of the pile warp yarns (see Figs. 4 and 5; Col. 10 Lines 5-6 “cloths may include all woven…fabrics”; abstract "ink jet printing onto the cloths"; Col. 6 Lines 38-40 “ink jet printing unit 105 which discharges four color inks of magenta (M), cyan (C), yellow (Y) and black (Bk)”; Col. 7 Lines 3-5, 7-9 “ink jet head 9 (hereinafter simply referred to as a head) comprises a plurality of columns of discharge ports”…for use in discharging the ink…with a mechanism for selectively discharging the ink through the columns of discharge ports”; Col. 8 Lines 8-9, 11-12 “main unit for performing the printing by using an ink jet head…main unit A further comprises…print unit A-2”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Heald’s treatment unit (provided by Kadota) to be able to dispense differently colored inks as taught by Miura in order to provide a plurality of aesthetic designs.  

As such, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention that Heald’s treatment unit (provided by Kadota) for both the top and bottom pile fabric modified by Miura such that Heald’s treatment unit (having portions that treat the top/bottom as taught by Kadota) provide differently colored inks (taught by Miura) would therefore result in segments of differently colored inks in (each of) the top pile fabric and the bottom pile fabric as each of the top/bottom portion of the treatment unit provides differently colored inks.


Heald also does not explicitly teach d) simultaneously adjusting a position of the segments of differently colored inks in the top pile fabric and the bottom pile fabric.

Carpenter teaches d) simultaneously adjusting a position of the differently colored inks (see Fig. 5; controller 32 with tension control device 36; see Fig 3; Col. 7 Line 67-Col. 8 Line 2 "controller 32 received information from sensor 22 indicating the position of printed pattern 14 on weaving machine 24"; Col. 6 Lines 58-61 “sensor 22 can be …pattern recognition camera…without the use of registration marks 20”; Col. 8 Lines 16-21 "if the positions are not in alignment, controller 32 sends signals to jacquard controller 30 and/or weaving controller 34 in order to change the longitudinal size of jacquard pattern 12 an amount necessary for both patterns to once again be in alignment"; Col. 8 Lines 53-55 "tension control device 36 which is in communication with controller 32"; Col. 9 Lines 1-3 "tension control device 36 can be an S wrap roller preferably positioned to receive the warp yarns before entering weaving machine 24"; Col. 9 Lines 6-14 "controller 32 monitors the relative position of printed pattern 14 and jacquard pattern 12...when an adjustment is necessary in order to realign the patterns, controller 32 is configured to cause tension control device 36 to either increase or decrease the tension upon the warp yarns for elongating or contracting the longitudinal size of the printed pattern an amount necessary to realign the patterns"; wherein this is in the context of different colored inks -- Col. 2 Lines 14-15, 17 "woven pattern with a printed pattern...by using different colored yarns").
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Heald with the adjusting of Carpenter as both are in the same art of endeavor of adjusting a woven fabric in order to ensure it complies with an intended printing design.

As such, it further would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention that the adjusting is of the top pile fabric and the bottom pile fabric (inasmuch as Carpenter moves at least one segment, wherein the segments are of a top and bottom pile fabric, wherein the top and bottom pile fabric are connected to one another, the sub-assembly of Carpenter simultaneously adjusts the segments of both the top and bottom pile fabric of Heald).

Carpenter (of modified Heald) seems to at least suggest this adjusting step comprising at least:
d1) a picture of at least one pile fabric and/or a picture of the warp sheet is taken and transferred to the control unit (Col. 6 Lines 58-59 “sensor 22 can be…pattern recognition camera”, Col. 6 Lines 51-56 “sensor 22…is configured to generate a signal which can then be sent to a controller for determining the position of printed pattern 14 in order to align the printed pattern with a woven pattern being formed into the fabric”, wherein Carpenter at least suggests that the signal could be a picture)
which uses the picture to compute the position and/or length of the segments of differently colored inks (see aforementioned, wherein the controller determines the position and therefore the position of the segments).

Nevertheless, Schaede teaches this adjusting step comprising at least:
d1) a picture of at least one pile fabric and/or a picture of the warp sheet is taken and transferred to the control unit (abstract "inspection system (50)…comprises an optical quality control apparatus for carrying out inspection of a printed area on a printed side of the sheet or web material, the optical quality control apparatus including a camera system (55) with one or more camera units...for scanning and acquiring an image of the printed area"; as for transferred--see Fig. 3; Col. 5 Lines 29-34 "inspection system (50) comprises an optical control apparatus for carrying out inspection of a printed area on a printed side of the sheets.  This optical quality control apparatus is typically coupled to an image processing unit (not shown) for processing the images acquired by the optical quality control apparatus")
which uses the picture to compute the position and/or length of the segments (Col. 5 Lines 38-43 "processing of the acquired images can be carried out...as...disclosed in...U.S. Pat. Nos. 5,384,859 and 5,317,390, the purpose of such processing being to adequately detect and identify possible printing errors or like defects on the printed sheets", wherein USPN 5,317,390 is Bolza).
Bolza teaches computing the position and/or length of the segments of treatment along the surface (abstract "individual printed image elements from an image to be inspected are allotted individual…values, as by scanning an ideal printed sheet by a CCD matrix camera.  The ideal values are stored in a main memory"; Col. 7 Lines 4-5 "evaluation process starts at coordinates"; wherein coordinates indicate computing position).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Heald’s sensor camera, as provided by Carpenter, to take a picture to compute as taught by Schaede and Bolza as Schaede teaches that it is known to take pictures for providing accuracy, especially in the same art of endeavor as inspecting and adjusting a substrate with respect to an image, and especially as fabric is still a sheet/web, and fabrics/sheets/webs are substrates.

As such, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Heald’s sensor camera, as provided by Carpenter, to take a picture to compute the position and/or length of the segments, as taught by Schaede and Bolza, of differently colored inks along each corresponding pile warp yarn (as best understood, each corresponding pile warp yarn is referring to both the top and pile fabric; as aforementioned, the position of a segment of differently colored inks is determined by at least one sensor in Carpenter, wherein Kadota and Miura teach that the top pile fabric has differently colored inks, and the bottom pile fabric has differently colored inks.  Even if modified Heald does not explicitly teach that the at least one sensor can detect segments in both the top and bottom pile fabric, wherein said segments in both layers are of differently colored inks, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Heald to do so.  A mere duplication of parts is seen as obvious to one of ordinary skill in the art because such duplication into a sensor for the top pile fabric and a sensor for the bottom pile fabric, and therefore allowing the control unit/controller to compute the position and/or length of the segments of differently colored inks in both the top and bottom pile fabric, would not have produced a new and unexpected result and therefore has no patentable significance.  In other words, a mere duplication of parts of an element involves only routine skill in the art.  In reHarza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960)). 
Regarding Claim 45, modified Heald teaches all the claimed limitations as discussed above in Claim 44.
Modified Heald further teaches wherein step b) includes a printing operation during which a printed yarn pattern is applied on the pile warp yarns to provide a pile printed pattern for the top pile fabric and the bottom pile fabric, in the form of successive dyed segments forming the different segments of treatment, for forming a final pile pattern on each pile fabric (inasmuch as the pile moves, the segment before moving and the segment after moving are considered successive dyed segments; wherein Kadota previously taught a printed pattern, wherein such a printed pattern on the pile would therefore form a final pile pattern; wherein Miura and Kadota teach the pile printed pattern for the top and bottom pile fabric).
Regarding Claim 46, modified Heald teaches all the claimed limitations as discussed above in Claim 45.
Modified Heald further teaches a preliminary step consisting in aa) determining the printed yarn pattern from the final pile pattern of each woven fabric (Heald teaches pile pattern wherein Miura teaches determination--Col. 6 Line 28-30 “print system is constituted of a reading unit 101 for reading an original image created by a designer, an image process unit 102 for processing original image data read”; Col. 6 Lines 37-41 “image process unit 102 creates print data for driving an ink jet printing unit 105 which discharges four color inks…from input original data”, wherein the original image is the final pile pattern and the print data is the printed yarn pattern).
Regarding Claim 47, modified Heald teaches all the claimed limitations as discussed above in Claim 46.
Modified Heald further teaches the printed pattern defined during preliminary step aa) includes first dyed segments dedicated to the pile printed pattern in the top pile fabric and second dyed segments dedicated to the pile printed pattern in the bottom pile fabric (wherein Kadota’s treatment of both the top and bottom teaches first dyed segments dedicated to the top of Heald’s top pile fabric and second dyed segments dedicated to the bottom of Heald’s bottom pile fabric, furthermore more Miura).
Regarding Claim 48, modified Heald teaches all the claimed limitations as discussed above in Claim 47.
Miura further teaches wherein, the printed pattern defined during preliminary step aa) includes third dyed segments dedicated to a back side pattern of the top pile fabric and fourth dyed segments dedicated to a back side pattern in the bottom pile fabric (Miura teaches four colors and therefore the capability to have third and fourth dyed segments as recited; it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Heald’s final product to be as recited based on the desired aesthetic design).
Regarding Claim 50, modified Heald teaches all the claimed limitations as discussed above in Claim 44. 
Modified Heald further teaches wherein the adjusting step d) comprises one or more of the following elementary steps, implemented after elementary step d1) as the result of this elementary step (see aforementioned rejection of Claim 44, wherein changes to the tension control device 36 of Carpenter are a result of sensor 22 from d1):
d2) varying the tension and/or yarn feed rate of at least one pile warp yarn (see rejection of Claim 44 with the tension control device 36, wherein the tension control device 36 moves the substrate and therefore at least one pile warp yarn of Heald).
Regarding Claim 51, modified Heald teaches all the claimed limitations as discussed above in Claim 44.
Heald further teaches during step c), the pile warp yarns alternate between the top and bottom fabrics (see Fig. 4; page 3 Lines 20-24 “interweaving said pile warp threads with separated backing webs in such a manner that the single units of color in the pile warp threads will cross from web to web) and wherein the method includes a subsequent step consisting in:
e) separating the top and bottom fabrics by cutting the pile warp yarns in order to create double legged tufts (page 3 Lines 245-26 “severing the cross warp threads midway between the backing webs”).
Regarding Claim 53, modified Heald teaches all the claimed limitations as discussed above in Claim 44.
Kadota further teaches wherein the segments applied at step b) vary along a direction parallel to a weft insertion axis (see Fig. 3A).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Heald with the segment variation parallel to a weft insertion axis based on the desired aesthetic.

Claim(s) 52 is/are rejected under 35 U.S.C. 103 as being unpatentable over Heald (USPN 0892517) in view of Wildeman et al (USPN 6328078), herein Wildeman, Kadota (US Publication 2006/0180041), Miura et al (USPN 6142619), herein Miura, Carpenter et al (USPN 5983952), herein Carpenter, Schaede et al (USPN 10059093), herein Schaede, and Bolza-Schunemann et al (USPN 5317390), herein Bolza, as applied to Claim(s) 44-48, 50, 51, 53 above, further in view of Goessl (EP 1046734).
Regarding Claim 52, modified Heald teaches all the claimed limitations as discussed above in Claim 44.
Heald does not explicitly teach wherein, during step c), the pile warp yarns form loops around some internal weft yarns inserted in the shed outside each backing fabric of each pile fabric, on the front side of the fabric.

However, such a recitation is known as bouclé (see applicant specification).

Goessl teaches bouclé (see Figs. 5-11; [0011] "after the fabric has been completed, the pile thread sections between the upper fabric WO and the lower fabric WU are separated by a cutting device…in addition to the pattern according to the pile weave repeat PF, it is also possible to bind the patterned pile threads in the false boucle weave repeat").
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Heald to have the bouclé of Goessl as it is a known aesthetic design depending on the desired aesthetic design.

Response to Arguments
Applicant’s arguments with respect to claims 33-37, 39-48, 50-53, 65 have been considered but are moot because of the new grounds of rejection necessitated by amendment.  Therefore, see aforementioned rejections for the argued missing limitations.  Nevertheless, for clarification-- 
Pertaining to applicant’s remarks starting page 11 that Anguera is not a valid reference to modify with, examiner respectfully disagrees.  Anguera is in the same art of endeavor as moving a substrate to adjust the segments of treatment; furthermore, the adjusting means are different from the treatment unit inasmuch as the treatment unit was previously taught by Kadota.  Anguera was merely utilized to teach adjustments means.
Pertaining to applicant’s remarks on page 14 that Anguera is not a valid reference because it’s only a sensing a leading edge of metal sheet and warp yarns have no actual leading edge, examiner notes that the claims are not for sensing edges but for sensing position.  Regardless of whether there is a leading edge, Anguera teaches that it is known to have a sensor to determine position.
Pertaining to applicant’s remarks on page 14 that Anguera is only for a single metal sheet, examiner again clarifies that Anguera is not utilized to teach a single metal sheet, but for adjustment means known to move a substrate having a top and bottom, of which Heald has.
Pertaining to applicant’s remarks starting on page 16 that Schaede and Bolza are not valid for modification, examiner respectfully disagrees.  Applicant indicates that in step d) the camera 56 of the instant application takes photos before weaving is completed to allow for adjustment of the warp sheet.  Examiner notes that such a specificity to the location and operation of the camera has not been claimed.  Furthermore, examiner is unclear how the statement in the remarks coincides with the invention as step c) was weaving and step d) is afterwards.
Pertaining to applicant’s remarks on page 17 that Schaede and Bolza do not teach inspecting before printing and therefore quality inspection is irrelevant, examiner respectfully disagrees.  Even if inspecting before printing was claimed and Schaede and Bolza were limited as such, quality inspection is still relevant for a next manufacturing run of the product.
Regarding applicant’s remarks on page 18 that Schaede or Bolza are not analogous art, examiner respectfully disagrees.  Schaede and Bolza show that it is known in the art to use a camera to adjust for quality purposes of a substrate, wherein Heald has a substrate for which quality is desired.
As best understood, applicant is utilizing a known weaving machine and adding a known printing machine.  References are directed to machines that act upon a substrate (such as moving the substrate) in order to affect the aesthetics and/or quality of the substrate.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure and can be used to formulate a rejection if necessary: Magee et al (US Publication 2003/0139840) directed to individual dye jets for weaving; Takahashi et al (USPN 6243110) directed to distinct dispensers for differently colored inks; Ackroyd et al (US Publication 2009/163099), Bloch (USPN 8122915), Hardwig et al (USPN 7823522) directed to differently colored inks; Khokar (US Publication 2016/0201234), Avelar et al (US Publication 2013/0226234) directed to rollers as adjusting sub-assembly; Liang (US Publication 2006/0125898), Silverbrook (USPN 7070257) directed to double-sided printing; Brown et al (US Publication 2003/0064646) directed to space-dyed yarn.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Grace Huang whose telephone number is (571)270-5969.  The examiner can normally be reached on M-R 7:30am-5:30pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Khoa Huynh can be reached on 571-272-4888.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/G.H./Examiner, Art Unit 3732                                                                                                                                                                                                        
/KHOA D HUYNH/Supervisory Patent Examiner, Art Unit 3732